Order, Supreme Court, New York County (Joan B. Lubis, J.), entered on or about April 5, 1991, which denied plaintiffs motion to dismiss defendant Dranoff & Patrizio’s defense of lack of personal jurisdiction, unanimously modified, on the law and the facts to grant the motion only to the extent of directing that an immediate hearing be held to determine the jurisdictional issue, and otherwise affirmed, without costs.
As the record does not conclusively establish when and where the parties’ fee-sharing arrangement was made, plaintiffs motion to dismiss defendant’s affirmative defense of lack of personal jurisdiction was properly denied (see, Firegreen Ltd. v Claxton, 160 AD2d 409, 411). However, in the interest of judicial economy, and as both parties consent, the question of jurisdiction should not await trial but should be decided immediately (see, Rochas Tousssier y Asociados v Rivero, 91 AD2d 137, 140). Concur—Murphy, P. J., Sullivan, Ellerin, Kupferman and Kassal, JJ.